         Case 2:20-cv-01655-JDP Document 22 Filed 08/20/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11
12
     AARON FRANK PINKARD,                            )    CIVIL NO. 2:20-cv-01655-JDP
13                                                   )
            Plaintiff,                               )    STIPULATION TO VOLUNTARY
14          v.                                       )    REMAND PURSUANT TO SENTENCE
                                                     )    FOUR OF 42 U.S.C. § 405(g) AND TO
15   KILOLO KIJAKAZI 1,                              )    ENTRY OF JUDGMENT; ORDER
     Acting Commissioner of Social Security,         )
16                                                   )    ECF No. 21
            Defendant.                               )
17                                                   )
                                                     )
18
19           IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20   attorneys, and with the approval of the Court, that this action be reversed and remanded for

21   further administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.

22   § 405(g), sentence four. On remand, the Appeals Council will remand the case to an

23   administrative law judge for a new decision. The parties further request that the Court direct the

24   Clerk of the Court to enter a final judgment in favor of Plaintiff, and against Defendant,

25   reversing the final decision of the Commissioner.

26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

                                                      1
       Case 2:20-cv-01655-JDP Document 22 Filed 08/20/21 Page 2 of 3



 1
     Dated: July 15, 2021               /s/ Jacqueline A. Forslund*
 2
                                        JACQUELINE A. FORSLUND
 3                                      Attorney for Plaintiff
                                        *Authorized via e-mail on July 12, 2021
 4
 5                                      PHILLIP A. TALBERT
                                        Acting United States Attorney
 6
                                        DEBORAH LEE STACHEL
 7                                      Regional Chief Counsel, Region IX
                                        Social Security Administration
 8
                                  By:   /s/ Ellinor R. Coder
 9                                      ELLINOR R. CODER
10                                      Special Assistant United States Attorney

11                                      Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
       Case 2:20-cv-01655-JDP Document 22 Filed 08/20/21 Page 3 of 3



 1
                                                    ORDER
 2
              Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3
     42 U.S.C. § 405(g) and to Entry of Judgment, ECF No. 21, and for cause shown, it is ordered
 4
     that the above-captioned action is reversed and remanded to the Commissioner of Social Security
 5
     for further proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
 6
     § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
 7
     administrative law judge for a new decision in accordance with the parties’ Stipulation.
 8
              The Clerk of the Court is directed to enter a final judgment in favor of plaintiff, and
 9
     against defendant, reversing the final decision of the Commissioner.
10
11
12   IT IS SO ORDERED.

13
14   Dated:      August 19, 2021
                                                            JEREMY D. PETERSON
15                                                          UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
